ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed petitions alleging that respondent George L. Fricker has committed professional misconduct warranting public discipline, namely failure to timely file individual state and federal income tax returns or to timely pay taxes due for a number of years, failure to file state employer withholding returns or pay state withholding taxes for 2 years, and failure to cooperate with the Director’s investigation of these matters; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his answer to the petition and admits the allegations of the petitions and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 4-month suspension, commencing 30 days after the court’s order; reinstatement pursuant to Rule 18, RLPR, including a hearing and conditioned on compliance with Rule 26, RLPR, payment of costs in the amount of $900 plus interest, successful completion of the professional responsibility examination before petitioning for reinstatement or within 1 year of this court’s order, whichever is later, and maintenance of his continuing legal education requirements pursuant to Rule 18(e), RLPR; and
WHEREAS, this court has independently reviewed the record and approves the jointly recommended disposition,
IT IS HEREBY ORDERED that George L. Fricker is suspended from the practice of law for a period of 4 months, commencing 30 days from the filing of this order, with reinstatement subject to the jointly agreed to conditions set out above. The Director is awarded $900 in costs plus interest pursuant to Rule 24(d), RLPR.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice